One of the issues in this case made by the answer of the plaintiffs in error, defendants below, and the reply of defendant in error, plaintiff below, is that the payment agreed upon for delay in commencing a well was $2 per acre per year, payable quarterly in advance and that by mutual mistake the lease as reduced to writing, signed, and approved, provided for payment of $100 per month for delay in such commencement.
In their petition for rehearing, plaintiffs in error call attention to assignments of error to the effect that the trial court erred in excluding certain testimony tending to sustain this issue on their part. The only testimony offered by plaintiffs in error on this is sue is a statement of the guardian contained in a receipt executed by him to the original lessee for the payment of rentals, which is set out in the former opinion in the case. While when first offered this statement in the receipt was excluded, it appears that subsequently the same was admitted. The record discloses that the following question was asked the guardian, who testified as a witness, and the following answer made:
"Q. I will ask you, Mr. Archer, if on or about the 22d of April, 1912, or at some time subsequent to February 17, 1912, you made a statement that the consideration in the lease of February 17, 1912, on the allotment of Leroy Archer, '$100 per month payable in advance until the well should be commenced,' to be paid by the lessee was in error, and should read in order to express the intention of the parties, '$2 an acre per year, payable quarterly in advance'? A. Yes, sir; them was. I don't remember just how long probably a couple of months, something like that, Mr. Braum came to me and told me this was a mistake in the contract as approved by the court."
It further appears from the record that the plaintiffs in error offered the guardian as a witness on the issue above stated, and an objection was sustained to the following question:
"Q. I will ask you, Mr. Archer, to state whether or not the agreement or the lease upon the 80 acres of Leroy Archer was that the lease should contain a stipulation for $2 an acre per year, payable quarterly in advance"?
The plaintiffs in error made no statement or showing as to what the answer of the witness would have been had he been permitted to do so. It further appears that substantially the same question was later asked the witness, which he was permitted to answer; the answers being unfavorable to the plaintiffs in error. These questions and answers are as follows:
"Q. Mr. Archer, at the time this lease was executed by Mr. Braum, I will ask you if the agreement you had with Braum with reference to the lease, and which you reported to the county court of Tulsa county on February 17, 1912, as a proceeding of the court, was for rental of $2 per acre payable quarterly in advance? * * * A. As well as I remember. I asked the county court if I could lease the land for $100 rental payable in advance.
"Q. Was that Leroy Archer's or Thos. J. Archer's? A. Both of them.
"Q. You got Spillers to draw the contracts, and they were both drawn alike? A. Yes, sir.
"Q. It was to be $100 a month in both cases? A. Yes, sir."
This seems to be all of the testimony which was offered tending to support the issue of mistake. It does not appear that the trial court committed prejudicial error in the rulings complained of thereon. Under the decisions of this court, where a party complains of the rejection of evidence, it is necessary for him to show in the record the substance of what the evidence would have been in order that this court may determine whether material error was committed. Turner et al. v. Moore,34 Okla. 1, 127 P. 487. The refusal of the court to permit a witness to answer a competent question is not reversible error if subsequently the witness has been permitted to answer the same, or substantially the same question. Stewart v. Commonwealth Nat. Bank, 29 Okla. 754, 119 P. 216.
There is no merit in the contention that the lease was void for the want of mutuality, and hence the assignee could not be held liable for the payments stipulated to be made for delay in commencing a well: the case of Brown v. Wilson 58 Okla. 392,160 P. 94, L. R. A. 1917B, 1184, relied on in support of the contention, having been overruled. Rich v. Doneghey,71 Okla. 204, 177 P. 86.
We adhere to the views expressed in the former opinion on the questions therein discussed.
The petition for rehearing is denied. *Page 293